                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID HOLT II,                            :             CIVIL ACTION
     Plaintiff,                           :
                                          :
       v.                                 :
                                          :
COMMONWEALTH OF                           :             NO. 10-5510
PENNSYLVANIA, et al.,                     :
     Defendants.                          :

                                         ORDER

       AND NOW, this 30th day of October, 2018, upon consideration of Plaintiff’s Motion

Pursuant to Fed. R. Civ. P. 50(b) and 59 for a New Trial (Doc. 263) and Defendants’ response

(Doc. 266), and for the reasons set forth in the Memorandum Opinion filed this date, IT IS

HEREBY ORDERED THAT Plaintiff’s motion IS DENIED.



                                                 BY THE COURT:



                                                  /s/ David R. Strawbridge, USMJ
                                                 DAVID R. STRAWBRIDGE
                                                 UNITED STATES MAGISTRATE JUDGE
